Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 03/24/2021.

The application has been amended as follows: 

1. (Proposed Amendment) A system comprising:
a camera;
a display;
a controller; and
a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by said controller:
operate said display and said camera to administer an eye tracking-based concealed information test to a human subject, and
administer to the human subject a short-term memory task at least partially in concurrence with the administering of the eye tracking-based concealed information test, to enhance accuracy of the eye tracking-based concealed information test,

operating said display to simultaneously present images of objects at certain coordinates on said display;
operating said camera to track eye movements of the human subject observing said display;
computing at least one gaze parameter for each of the objects, based on the tracked eye movements and the certain coordinates;
after said display simultaneously presents images of the objects:
presenting a prompt that presents one of the images on said display, and
receiving a response to the prompt from the human subject, wherein the response includes an indication from the human subject as to whether said one of the images appeared in the simultaneous presentation of the images,
wherein the prompt is textual and/or vocal and wherein the prompt includes instructions to respond to a question or perform a task.
2. (Previously Presented) The system according to claim 1, wherein the gaze parameter is selected from the group consisting of:
(a) a total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented,
(b) a partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects has started to be presented,
(c) a number of visits to each of the objects, and
(d) a number of fixations on each of the objects; and

3. (Canceled)
4. (Previously Presented) The system according to claim 1, wherein the prompt is designed such that the human subject is required to retrieve information from its short-term memory in order to respond to the prompt.
5. (Canceled)
6. (Original) The system according to claim 2, wherein the lower value is at least 20% lower.
7. (Proposed Amendment) The system according to claim [[2]] 1, wherein the at least one gaze parameter comprises: (a) the total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented, (b) the partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects has started to be presented (c) the number of visits to each of the objects, and (d) the number of fixations on each of the objects.
8. (Canceled)
9. (Canceled)
10. (Canceled)
11. (Original) The system according to claim 1, wherein the eye tracking-based concealed information test comprises:
operating said display to present images of objects, one at a time, at certain coordinates on said display;
operating said camera to track eye movements of the human subject observing said display;

determining that a certain one of the objects is familiar to the human subject if the gaze parameter has a higher value for the certain one of the objects than for other ones of the objects.
12. (Canceled)
13. (Canceled)
14. (Proposed Amendment) A method comprising:
operating a computerized controller to:
administer an eye tracking-based concealed information test to a human subject; and
administer to the human subject a short-term memory task at least partially in concurrence with the administering of the eye tracking-based concealed information test, to enhance accuracy of the eye tracking-based concealed information test,
wherein the short-term memory task comprises:
operating said display to simultaneously present images of objects at certain coordinates on said display;
operating said camera to track eye movements of the human subject observing said display;
computing at least one gaze parameter for each of the objects, based on the tracked eye movements and the certain coordinates;
after said display simultaneously presents images of the objects:
presenting a prompt that presents one of the images on said display, and
receiving a response to the prompt from the human subject, wherein the response includes an indication from the human subject as to whether said one of the images appeared in the simultaneous presentation of the images,
wherein the prompt is textual and/or vocal and wherein the prompt includes instructions to respond to a question or perform a task.
15. (Canceled)
16. (Currently Amended) The method according to claim 14, wherein the gaze parameter is selected from the group consisting of:
(a) a total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented,
(b) a partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects has started to be presented,
(c) a number of visits to each of the objects, and
(d) a number of fixations on each of the objects; and
wherein the eye tracking-based concealed information test comprises determining that a certain one of the objects is familiar to the human subject if the gaze parameter has a lower value for the certain one of the objects than for other ones of the objects.
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Previously Presented) The method according to claim 16, wherein the lower value is at least 20% lower.
21. (Proposed Amendment) The method according to claim [[16]] 14, wherein the at least one gaze parameter comprises: (a) the total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented, (b) the partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects 
22. (Canceled)
23. (Canceled)
24. (Canceled)
25. (Original) The method according to claim 14, wherein the eye tracking-based concealed information test comprises:
operating said display to present images of objects, one at a time, at certain coordinates on said display;
operating said camera to track eye movements of the human subject observing said display;
computing at least one gaze parameter for the objects, based on the tracked eye movements and the certain coordinates, wherein the gaze parameter is a mean duration of fixations on the objects;
determining that a certain one of the objects is familiar to the human subject if the gaze parameter has a higher value for the certain one of the objects than for other ones of the objects.
26. (Canceled)
27. (Canceled)
28. (Proposed Amendment) A computer program product comprising a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to:
administer an eye tracking-based concealed information test to a human subject; and
administer to the human subject a short-term memory task at least partially in concurrence with the administering of the eye tracking-based concealed information test, to enhance accuracy of the eye tracking-based concealed information test,
wherein the short-term memory task comprises:

operating said camera to track eye movements of the human subject observing said display;
computing at least one gaze parameter for each of the objects, based on the tracked eye movements and the certain coordinates;
after said display simultaneously presents images of the objects:
presenting a prompt that presents one of the images on said display, and
receiving a response to the prompt from the human subject, wherein the response includes an indication from the human subject as to whether said one of the images appeared in the simultaneous presentation of the images,
wherein the prompt is textual and/or vocal and wherein the prompt includes instructions to respond to a question or perform a task.
29. (Original) The computer program product according to claim 28, wherein the program code is further executable by said at least one hardware processor to:
operate a computer display and a camera to administer the eye tracking-based concealed information test; and
operate the computer display to administer the short-term memory task.
30. (Previously Presented) The computer program product according to claim 29, wherein the gaze parameter is selected from the group consisting of:
(a) a total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented,
(b) a partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects has started to be presented,

(d) a number of fixations on each of the objects,
wherein the eye tracking-based concealed information test comprises determining that a certain one of the objects is familiar to the human subject if the gaze parameter has a lower value for the certain one of the objects than for other ones of the objects.
31. (Canceled)
32. (Canceled)
33. (Canceled)
34. (Previously Presented) The computer program product according to claim 30, wherein the lower value is at least 20% lower.
35. (Proposed Amendment) The computer program product according to claim [[30]] 28, wherein the at least one gaze parameter comprises: (a) the total dwell time on each of the objects, wherein the total dwell time is an accumulated time of all gaze fixations during an entire continuous period each of the objects has been presented, (b) the partial dwell time on each of the objects, wherein the partial dwell time is an accumulated time of all gaze fixations during a period that begins 0.5-2 seconds after each of the objects has started to be presented (c) the number of visits to each of the objects and (d) the number of fixations on each of the objects.
36. (Canceled)
37. (Canceled)
38. (Canceled)
39. (Previously Presented) The computer program product according to claim 28, wherein the eye tracking-based concealed information test comprises:
operating said display to present images of objects, one at a time, at certain coordinates on said display;

computing at least one gaze parameter for the objects, based on the tracked eye movements and the certain coordinates, wherein the gaze parameter is a mean duration of fixations on the objects;
determining that a certain one of the objects is familiar to the human subject if the gaze parameter has a higher value for the certain one of the objects than for other ones of the objects.
40.-59. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After a thorough search and examination and in light of the prior art of record, the application is in condition for allowance since the prior art of record fails to teach or suggest: A System that operate said display and said camera to administer an eye tracking-based concealed information test to a human subject, and
administer to the human subject a short-term memory task at least partially in concurrence with the administering of the eye tracking-based concealed information test
wherein the short-term memory task comprises:
operating said display to simultaneously present images of objects at certain coordinates on said display;
operating said camera to track eye movements of the human subject observing said display;
computing at least one gaze parameter for each of the objects, based on the tracked eye movements and the certain coordinates;
after said display simultaneously presents images of the objects:
presenting a prompt that presents one of the images on said display, and

wherein the prompt is textual and/or vocal and wherein the prompt includes instructions to respond to a question or perform a task.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH W BECKER/Examiner, Art Unit 2483